Citation Nr: 1242251	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an increased disability evaluation for the service-connected depression with anxiety features, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	David F. Bander, Attorney




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to November 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO.  

In September 2012, the Veteran submitted a Motion to Advance on the Docket.  In November 2012, the Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.  

In written statements dated in December 2011, the Veteran's attorney advanced both informal claims of service connection for a bilateral foot disorder to include pes planus and hallux valgus and a left foot disorder claimed as secondary to the service-connected right fifth metatarsal fracture residuals and a motion of clear and unmistakable error in an April 1, 1997 rating decision which failed to establish service connection for a bilateral foot disorder to include pes planus and hallux valgus.  

The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction and refers these matters to the RO for appropriate action.  


REMAND

The Veteran asserts that his service-connected psychiatric disability has increased in severity and warrants assignment of both a schedular 70 percent evaluation and a TDIU rating.  

The Veteran's attorney argues that the service-connected psychiatric disability caused his termination from his full-time employment as a manufacturing technician.  He notes that the Veteran was last afforded a VA psychiatric evaluation in December 2009 and requests the Veteran's appeal be remanded to the RO so that he can be scheduled for another examination.  

In his December 2011 written statement, the Veteran's attorney reported that the Veteran had been seen by his therapist, "more than 50 times."  The clinical documentation of the cited treatment and all records of treatment after December 2009 are not on file.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the record, the Board notes that the Veteran was last afforded a VA examination for compensation purposes which assessed the nature and severity of his service-connected psychiatric disability in December 2009.  The record reflects that the Veteran has since that time filed for bankruptcy and received both an eviction notice and a utility disconnection notice.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Entitlement to a TDIU rating requires an accurate assessment of the functional impairment associated with all of the service-connected disabilities.  Given these facts, the Board finds that further VA evaluation would be helpful in resolving his entitlement to both an increased evaluation for his psychiatric disability and a TDIU rating.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran and request that he provide information referable to all treatment received for his service-connected psychiatric disability after June 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Veteran's treating therapist and any other identified health care providers in order to have them provide copies of all outstanding clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  The RO then should take all indicated action in order to associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including those dated since December 2009.  

3.  Then the RO should have the Veteran scheduled for a VA examination in order to determine the current severity of the service-connected depression with anxiety features.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder should be made available to the examiner for review in connection with evaluation.  

After reviewing the record and examining the Veteran, the VA examiner should provide a full multiaxial assessment including a global assessment of functioning on Axis V with an appropriate comment as to degree of industrial inadaptability caused by the service-connected disability.

All relevant medical records, including those in the claims folders, should be made available to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

